DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 18 August 2022. In view of this communication, claims 1-10 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see pages 6-8 of the Remarks, filed 18 August 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection under 35 USC §103 of claims 1-10 has been withdrawn. 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner agrees with the applicant’s arguments submitted 18 August 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holman (US Pat. Pub. 2003/0214229) Holman discloses the display panel(para 008, 0011, 0012) defines a display region (fig 8A, 186, 192) and a non-display region (fig 8A, 196, 190, 184); the non-display region defines a bonding region (fig 8A, the area with 190 attached as well as 62 in fig , the bonding region comprising: several traces (fig 6, 126, serial, power, GND); and driving chips (fig 6, 62; fig 8A, 190) bonded on a flexible printed circuit (FPC) (Abstract; para 0033), and electrically connect to the traces (para 0076); wherein the traces comprises  signal traces (fig 6, serial), power traces (fig 6, power), and grounding traces (fig 6, GND); the power traces provide power signal to the display panel (para 0073, 0076); the grounding traces are disposed adjacent to the power traces (fig 5, fig 6;the power trace and ground are adjacent to each other as shown in fig 6, additionally the power and ground traces are adjacent between the elements 62 as indicated by both figures); the grounding traces serve as reference grounds to the power traces (para 0068), and form an electromagnetic shielding path since the power and ground traces are adjacent to each other are like the applicants invention it will obviously provide a shielding effect).
Ueda (US 5,838,412 A) teaches a circuit board with reference voltage lines adjacent to signal lines and power lines, but does not teach that the reference voltages are grounded to provide shielding to the signal and power lines
Williams (US 2017/0118838 A1) teaches a flexible circuit board (see Fig. 13A) with ground, signal, and power lines but does not teach that the ground lines are adjacent to the power lines to provide shielding
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847